
	
		I
		112th CONGRESS
		1st Session
		H. R. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Federal Communications Commission from
		  regulating information services or Internet access services absent a market
		  failure, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Investment, Innovation, and
			 Competition Preservation Act.
		2.Requirements for
			 regulating information services or Internet access servicesTitle I of the Communications Act of 1934
			 (47 U.S.C. 151 et seq.) is amended by adding at the end the following:
			
				12.Requirements for
				regulating information services or Internet access services
					(a)Market and
				cost-Benefit analysis required
						(1)In
				generalTo the extent that
				the Commission has the authority to regulate the rates, terms, conditions,
				provisioning, or use of an information service or an Internet access service,
				the Commission shall not regulate such rates, terms, conditions, provisioning,
				or use unless—
							(A)the Commission first transmits a report to
				Congress concluding that—
								(i)there is a market
				failure in the provision of such information service or Internet access
				service;
								(ii)there is
				substantial evidence that the market failure is causing specific, identified
				harm to consumers by preventing a substantial number of consumers nationwide
				from accessing a substantial amount of lawful Internet content, applications,
				and services of their choice on a continuing basis; and
								(iii)regulations are
				necessary to ameliorate the specific, identified harm to consumers resulting
				from the market failure;
								(B)in a notice of proposed rulemaking
				commenced after the transmission of such report, the Commission—
								(i)proposes the
				specific text of the regulation to be adopted to ameliorate such specific,
				identified harm to consumers;
								(ii)conducts a
				cost-benefit analysis determining that the benefit of such regulation exceeds
				its costs; and
								(iii)explains how imposing such regulation would
				not hinder ubiquitous broadband availability consistent with the national
				broadband plan that section 6001(k) of the American Recovery and Reinvestment
				Act of 2009 (Public Law 111–5) requires the Commission to issue;
								(C)in an order issued after such notice of
				proposed rulemaking, the Commission publishes in the Federal Register the
				specific language of a rule codifying such regulation; and
							(D)the Commission
				complies with the transparency requirements under subsection (d).
							(2)ConsiderationIn
				conducting the cost-benefit analysis under paragraph (1)(B)(ii), the Commission
				shall consider the impacts of the regulation, including—
							(A)any cost of
				enforcement;
							(B)any disincentive
				to investment;
							(C)any detriment to
				innovation;
							(D)any harm to competition, such as to the
				ability of providers of content, services, or applications to differentiate
				their content, services, or applications based on quality, offerings, or other
				factors; and
							(E)any harm to
				efficiency, such as restricting the ability of broadband network providers,
				service providers, application providers, or content providers to optimize
				their offering.
							(3)Required
				findingsThe Commission, in
				making the determination under paragraph (1)(A) and in conducting the
				cost-benefit analysis under paragraph (1)(B)(ii), shall—
							(A)define the
				relevant product market;
							(B)determine whether
				any entity has market power in the relevant product market, taking into account
				competition among and between broadband network providers (including such
				providers using wireline, cable, wireless, satellite, and broadband over power
				line technologies), service providers, application providers, and content
				providers;
							(C)conduct an
				economic analysis of whether any such entity has the incentive and ability to
				exercise such market power in a way that harms consumers and that such entity
				could continue to profitably exercise that market power; and
							(D)consider—
								(i)the available data on broadband
				availability, including the broadband maps and other information generated
				pursuant to the Broadband Data Improvement Act (Public Law 110–385) and the
				American Recovery and Reinvestment Act of 2009 (Public Law 111–5);
								(ii)the impact of the
				broadband stimulus loans and grants issued pursuant to the American Recovery
				and Reinvestment Act of 2009;
								(iii)the availability
				of access to the information service or Internet access service from 1 or more
				sources; and
								(iv)the ease of entry
				into the relevant product market.
								(b)Least
				Restrictive Regulation Required; Network Management PermittedIf the Commission decides to regulate the
				rates, terms, conditions, provisioning, or use of an information service or
				Internet access service after meeting its obligation under subsection (a), the
				Commission shall adopt a regulation that—
						(1)shall be the least
				restrictive necessary to address the market failure and specific harm to
				consumers identified under such subsection; and
						(2)shall not prohibit
				managed services, network management to address congestion and quality of
				service, or measures designed to prevent or deter unauthorized or illegal
				activity, including copyright infringement.
						(c)Periodic
				Re-Evaluation Required
						(1)In
				generalIf the Commission regulates the rates, terms, conditions,
				provisioning, or use of an information service or Internet access service, the
				Commission shall complete a proceeding in which the Commission shall reexamine
				the regulation and shall determine whether—
							(A)the market failure
				identified in the report under subsection (a)(1)(A) still exists;
							(B)the regulation is
				effectively ameliorating the specific harm to consumers identified in such
				report;
							(C)absent
				continuation of such regulation, such specific, identified harm to consumers
				will return; and
							(D)the benefit of
				such regulation continues to exceed its costs.
							(2)DeadlineThe Commission shall complete a proceeding
				under paragraph (1) by the date that is 2 years after the effective date of the
				regulation and not less than every 2 years thereafter for as long as such
				regulation remains in effect.
						(3)SunsetAny regulation adopted pursuant to this
				section shall be deemed to be repealed if the Commission fails to determine
				that all of the conditions in subparagraphs (A) through (D) of paragraph (1)
				still exist within the proceeding deadline under paragraph (2).
						(d)Transparency
				RequiredThe Commission shall
				not regulate the rates, terms, conditions, provisioning, or use of an
				information service or Internet access service unless the Commission complies
				with the following:
						(1)Before
				transmitting a final report to Congress under subsection (a)(1)(A), the
				Commission shall commence a notice of inquiry to examine the issues required to
				be addressed in such report and provide—
							(A)notice and an
				opportunity for comment on such notice of inquiry to the public for a period of
				at least 30 days;
							(B)public access to
				comments received under subparagraph (A) on the Commission’s Web site and a
				period of at least 30 days for replies to such comments;
							(C)to all
				Commissioners not less than 30 days after the receipt of such replies under
				subparagraph (B) to consider the record before the Commission provides a draft
				of the report required under subsection (a)(1)(A) to all Commissioners;
				and
							(D)at least 30 days
				to all Commissioners to consider such draft report before the deadline for a
				vote.
							(2)Before issuing an order under subsection
				(a)(1)(C), the Commission shall provide—
							(A)notice and an
				opportunity for comment to the public for a period of at least 30 days on the
				notice of proposed rulemaking required under subsection (a)(1)(B);
							(B)public access to
				comments received under subparagraph (A) on the Commission’s Web site and a
				period of at least 30 days for replies to such comments;
							(C)to all
				Commissioners, not less than 30 days after the receipt of such replies under
				subparagraph (B), a draft of the order to be issued pursuant to the notice of
				proposed rulemaking; and
							(D)at least 30 days
				to Commissioners to consider such draft before the deadline for a vote.
							(3)Before completing
				the proceeding required under subsection (c), the Commission shall
				provide—
							(A)notice and an
				opportunity for comment to the public for a period of at least 30 days on the
				determinations made under the proceeding required by such subsection;
							(B)public access to
				comments received under subparagraph (A) on the Commission’s Web site and a
				period of at least 30 days for replies to such comments;
							(C)to all
				Commissioners, not less than 30 days after the receipt of such replies under
				subparagraph (B), a draft of such determinations; and
							(D)at least 30 days
				to Commissioners to consider such draft before the deadline for a vote.
							(e)Neutral Network
				neutralityThe Commission
				shall apply and enforce any regulation governing the rates, terms, conditions,
				provisioning, or use of an information service (including any transmission
				component of an information service whether or not the transmission component
				is offered for a fee directly to the public or to such class of users as to be
				effectively available directly to the public regardless of the facilities used)
				or an Internet access service on a nondiscriminatory basis between and among
				broadband network providers, service providers, application providers, and
				content providers.
					(f)EnforcementIf the Commission regulates the rates,
				terms, conditions, provisioning, or use of an information service or an
				Internet access service, such regulation may only be enforced against an entity
				if the Commission determines, pursuant to a complaint filed by a consumer, that
				the entity has engaged in conduct in violation of that regulation and such
				conduct caused a specific and substantial harm to that consumer.
					(g)Rules of
				constructionNothing in this
				section shall be construed to—
						(1)grant the
				Commission the authority to regulate information services or Internet access
				services;
						(2)supersede, repeal,
				or negate any regulations regarding information services or Internet access
				services that were in effect on January 1, 2010, including any regulations
				established pursuant to the Communications Assistance for Law Enforcement Act
				(Public Law 103–414);
						(3)prohibit the
				Commission from adopting any regulation it deems necessary to prevent damage to
				national security or public safety or to assist or facilitate any actions taken
				by a Federal or State law enforcement agency; or
						(4)mean that an
				Internet access service is not an information
				service.
						.
		
